Title: From James Madison to Edmund Pendleton, 19 December 1780
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. Decr. 19th. 1780

You preserve your character for punctuality so well that I always have the pleasure to begin with acknowledging the receipt of a favor from you. That of the 11 instant came to hand yesterday. As the sufferings of your Militia are ascribed to the conduct of their Commanding Officer, I hope the disgust will be only local. A general disgust would be a very serious misfortune.
We are informed from good authority that an embarkation is taking place at N. York. From the number of Regiments & Corps mentioned, it probably consists of about 4000 troops. Knyphausen & Philips it is said are to have the command of them. Their course will without doubt be directed to the Southern States.
We have a probable story from the Southward, corroborated by a paper from N. York, that Tarlton has had an encounter with Sumpter, in which he lost upwards of 100 men including the wounded, & received a mortal wound himself. Sumpter is said to have been wounded but slightly and to have lost one man only. The personal wound of Tarlton is omitted in the N. Y. Paper, but his loss otherwise is represented as greater than our own account makes it.
I am Dr Sr. Yrs. sincerely
J. Madison Junr.
